Citation Nr: 1234485	
Decision Date: 10/04/12    Archive Date: 10/11/12

DOCKET NO.  09-16 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a left ankle disorder. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

John Francis, Counsel 







INTRODUCTION

The Veteran served on active duty from June 1986 to July 1968, from October 2000 to April 2001, and from July 2005 to April 2006. 

This appeal comes before the Board of Veterans' Appeals (Board) from an October 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO). 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  


REMAND

The Veteran served in 1986 and in 2000 to 2001 as a U.S. Army trainee.  He served on active duty in a U.S. Navy Reserve mobile construction battalion in 2005 to 2006 with service in Southwest Asia from September 2005 to March 2006.  

In an August 2007 notice of disagreement, the Veteran reported that he injured his left ankle while running on active duty in August 2005 prior to his overseas deployment.  He noted that he was examined at a base hospital and placed on light duty for two weeks.  The symptoms resolved, and he deployed with his unit.  He noted that he did not exercise while deployed but did work hard on construction projects in areas without medical facilities.  He noted that when he returned to the United States, he started running for exercise and that his intermittent left ankle pain recurred causing a limp and limiting his performance in his civilian occupation. 

Service treatment records showed that the Veteran was treated on several occasions during Army and Navy service for bilateral knee disorders.  The records are silent for any left ankle symptoms.  In July 2005, a Navy physician recommended a seven day period of light duty with no running, prolonged standing, heavy lifting, or strenuous activity.  There is no clinician record of examination or treatment, and the physician did not note the reason for the restriction.  The Veteran deployed to Iraq in September 2005.  The Veteran was treated by his unit hospital corpsman on five occasions from November 2005 to February 2006 for knee and back pain, but there were no reported or observed left ankle symptoms.  In a March 2006 post-deployment health questionnaire, the Veteran reported that he generally experienced swollen, stiff, and painful joints and muscle aches while on deployment but did not have any new problems nor was he currently restricted in duty.  He denied any injury for which he did not seek treatment during his active duty.  The Veteran demobilized and returned to Naval Reserve Mobile Construction Battalion 22.   In a June 2008 claim, the Veteran reported that he remained assigned to this unit that is now located at Joint Reserve Base, 1360 Military Parkway, Fort Worth, Texas 76127.  

In October 2006, the Veteran underwent an examination by a VA contract physician who noted an oral medical history from the Veteran.   The Veteran reported that he injured his left ankle and heel while running in July 2005.  The symptoms resolved after three to four weeks of rest.  Over the ensuing months, the Veteran reported recurrent left ankle weakness, pain, and lack of endurance and was elicited by physical activity.  Pain in the posterior ankle occured twice per month lasting for one week.  A clinical examination was normal with no edema, weakness, tenderness, or loss of range of motion.  However, X-rays showed an osteophyte extending from the posterior superior calcanus at the insertion of the Achilles tendon.  The physician diagnosed left Achilles tendonitis based on the X-ray results.   The physician did not provide an opinion on whether the tendonitis was related to any symptoms and treatment on active duty.  

In October 2006, the RO denied service connection because there was no evidence of an incurrence of tendinitis in service.  The RO did not address the lay evidence, the record of restricted duties in July 2005, or the X-ray results in October 2006.  

In March 2012, a VA physician noted at review of the claims file.  The physician inaccurately noted that the Veteran was diagnosed with Achilles tendonitis in 2005 and later in the report inconsistently noted that the Veteran had not been diagnosed with this disorder.  The physician noted no abnormalities or reduction in range of motion on examination.  The physician did not acknowledge the restrictions of duty in July 2005, the October 2006 X-ray results, or obtain new imaging studies.  The physician concluded that even if the Veteran did injury his ankle in 2005, there were no current objective findings to show current left ankle tendinitis.  

The Board concludes that the two VA examinations show conflicting diagnoses and that the March 2012 examination is not adequate to decide the claim.  Although the physician found no clinical evidence of a current left ankle disorder, he did not address the X-ray study in October 2006 that showed osteophyte formation or order any new imaging to rule out the continued presence of degenerative changes.  Therefore, an additional examination is necessary. 38 C.F.R. § 3.159 (c) (2011).  

VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  As the Veteran reported continued service in the Naval Reserve where he likely underwent periodic physical readiness examinations, a request for Reserve service treatment and examination records from March 2006 to the present are relevant to the presence of a current left ankle disability. 

Accordingly, the case is REMANDED for the following action:

1.   Request from Naval Mobile Construction Battalion 22, Joint Reserve Base, 1360 Military Parkway, Fort Worth, Texas 76127, copies of the Veteran's treatment records and examinations since March 2006.  Associate any records received with the claims file.  

2.  Then, schedule the Veteran for a VA orthopedic examination of his left ankle.  Request that the examiner review the claims file and note the review in the examination report.  

a.  Request that the examiner provide a current assessment of the left ankle including any indicated imaging studies and provide a diagnosis for any current disorder.  The examiner must comment on the validity of the October 2006 examination and X-ray indications of osteophytes and the relevance to the current disorder, if any, and on the presence or absence of a left ankle disorder shown in records of Naval Reserve service since March 2006.  

b.  If there is a clinical or X-ray diagnosis of a current left ankle disorder, request that the examiner provide an opinion whether the current disorder is a residual of the Veteran's contended running injury in 2005 or any other aspect of active duty. 

c.  If the examiner is unable to provide an opinion, the examiner must provide the reasons such as insufficient evidence, lack of experience or skill of the examiner, or inadequate state of medical knowledge.  

3.  Review the claims file to ensure that all the foregoing requested development is completed, and arrange for any additional development indicated.  Then, readjudicate the claim for service connection for a left ankle.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the appellant and his representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The purpose of this remand is to assist the appellant with the development of his claim.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2011).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


